

113 HR 3241 IH: Pay our Guardsmen and Civilian Defense Personnel Act
U.S. House of Representatives
2013-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3241IN THE HOUSE OF REPRESENTATIVESOctober 3, 2013Mr. Austin Scott of Georgia (for himself, Mr. Westmoreland, Mr. Broun of Georgia, Mr. Gingrey of Georgia, Mr. Woodall, Mr. Collins of Georgia, Mr. Brooks of Alabama, Mrs. Ellmers, Mrs. Roby, Mr. Denham, Mr. Graves of Georgia, Mr. Turner, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the Pay Our Military Act to provide for continuing appropriations for defense civilian personnel (including military technicians (dual status)) and members of the reserve components of the Armed Forces performing inactive-duty training.1.Short titleThis Act may be cited as the Pay our Guardsmen and Civilian Defense Personnel Act.2.Continuing appropriations for employees of Department of Defense and reserve component personnelSection 2(a) of the Pay Our Military Act (H.R. 3210 of the 113th Congress) is amended—(1)in paragraph (1), by inserting or inactive-duty training (as those terms are defined in section 101(d) of such title) after active service; and(2)in paragraph, (2) by striking whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1) and inserting , including all military technicians (dual status).